DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 08/25/2021, with respect to the rejection(s) of claim(s) 1-11 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Publication Number 20090052709 granted to Smith  in view of US20050209516A1 granted to Fraden in yet further view of US20070135717A1 granted to Uenishi et al. for claims 1-5, 7-11, and 16-17. Claims 12-15 and 18-19 are rejected in further view of U.S. Patent Publication Number US20170112671A1 granted to Goldstein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-5, 7-11, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 20090052709 granted to Smith (hereinafter “Smith”) in view of US20050209516A1 granted to Fraden (hereinafter “Fraden”) in yet further view of US20070135717A1 granted to Uenishi et al. (hereinafter “Uenishi”). 
Regarding claim 1, Smith discloses a removable earpiece sleeve sized and shaped for attaching over a wireless earpiece (e.g. para 0052, fig. 4, bore/cavity 301), the wireless earpiece having a distal end and a proximal end (e.g. Figs 3-4), the removable earpiece sleeve comprising: a removable earpiece sleeve body comprised of a flexible material and sized and shaped to define a cavity for positioning the wireless earpiece within (e.g. para 0013 “a sleeve for a hearing aid or the like comprises a layer of resilient material configured to cover at least a portion of a hearing aid”); the removable earpiece sleeve body having a distal end and a proximal end (e.g. figs 3-4), wherein the distal end has an opening configured to receive the wireless earpiece into the cavity, wherein the removable earpiece sleeve body stretches over the wireless earpiece within the cavity such that the distal end of the removable earpiece sleeve body is positioned at the distal end of the wireless earpiece and the proximal end of the at the proximal end, the tubular element shaped to fit within a user's ear canal (e.g. fig. 13); However, Smith fails to disclose having [a plurality of] sensor[s] integrated into the removable earpiece sleeve body wherein the [plurality of] sensor[s] communicate sensor readings to the wearable device through a first interface integrated into the removable earpiece sleeve body; the first interface integrated into the proximal end of the removable earpiece sleeve 2body for operative communication between the at least one sensor and a second interface integrated into the wireless earpiece wherein the [plurality of] sensor[s] includes at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the user's ear canal and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element.  
Fraden teaches a similar removable earpiece sleeve sized and shaped for attaching over a wireless earpiece (e.g. fig. 2 “plug 1”) a sensor integrated into the removable earpiece sleeve body (e.g. Fig. 2, para 0044 “temperature sensor 6/22”, Fig. 2 showing that the sensor is positioned on the removable earpiece sleeve body (plug 1)., fig. 2, para 0043, “Windows 5 typically consist of three windows (only two are visible in FIG. 1). Two of them emit light rays 14 from first and second windows 32 and 33 and one receives reflected rays 15 through a third window 34 as in FIG. 2. This assembly contains all components required for obtaining the photo-plethysmographic signals for further data processing to compute the arterial blood oxygenation, arterial pressure, etc.”) wherein the sensors communicate sensor readings to the wearable device through a first interface integrated into the removable earpiece sleeve body wherein the sensors includes at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the user's ear canal (e.g. fig. 2, sensor 6) and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element (e.g. fig. 2, para 0043 discussing windows 5… for obtaining the photo-plethysmographic signals for further data processing to compute the arterial blood oxygenation, arterial pressure”, temperature sensor positioned on plug 1, window 5 is positioned extension 3. The two are considered to be distal). This allows the device to provide monitoring physiological variables of a patient and in particular to a device for monitoring arterial pulse oximetry and temperature from an ear canal using multiple types of vital signs instead of receiving such information from many individual sensing devices attached to the patient (e.g. para 0001-0002). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Smith with the teachings of Fraden to provide monitoring physiological variables of a patient and in particular to a device for monitoring arterial pulse oximetry and temperature from an ear canal using multiple types of vital signs instead of receiving such information from many individual sensing devices attached to the patient.
Smith as modified by Fraden teaches the limitations above. Although Smith teaches having two sensors to measure the core body temperature, it fails to explicitly disclose providing a plurality of sensors. 
Uenishi discloses a similar sensing device to capture physiological data of a human from the external ear part of a human body (para 0042, figs 1-11). Uenishi’s device shows that it is known to provide a sensing part having a plurality of sensors (figs. 11, 13, paras 0230-0232) within the ear canal of the patient to capture various data parameters (Figs 2A-2G).  This allows the sensing part to be in contact with the external auditory mean (fig. 2A, para 0206) to sense physiological data. 

Regarding claim 2, Smith as modified by Fraden and Uenishi (hereinafter “modified Smith”) renders the removable earpiece sleeve of claim 1 obvious as recited hereinabove, Smith teaches wherein the removable earpiece sleeve body has an opening at the proximal end opposite the distal end, the opening at the distal end larger than the opening at the proximal end (e.g. para 0014 “The sleeve can have an opening in one end thereof though which the hearing aid or a portion thereof is inserted and can have an opening in another end thereof through which sound is transmitted to the eardrum”; Fig. 4).  

Regarding claim 3, modified Smith renders the removable earpiece sleeve of claim 2 obvious as recited hereinabove, Fraden teaches wherein the first sensor comprises a physiological sensor (e.g. para 0001, “temperature sensor 6”).  

Regarding claim 4, modified Smith renders the removable earpiece sleeve of claim 3 obvious as recited hereinabove, Fraden teaches wherein the physiological sensor is positioned near the proximal end such that when the removable earpiece sleeve is fitted to the wireless earpiece and seated within an ear of a user, the physiological sensor is positioned against a wall of an external auditory canal of the user (e.g. Figs 1-2 showing temperature sensor 6 positioned at the proximal end and sensor being in contact with user’s ear canal).

Regarding claim 5, modified Smith renders the removable earpiece sleeve of claim 3 obvious as recited hereinabove, Fraden teaches wherein the first interface is configured to convey power to the plurality of sensors from the earpiece through the first interface  (e.g. para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” The examiner understands that power could be transmitted to the sensor via the same wires which are used to transmit the measured data).

Regarding claim 7, Smith discloses a removable sleeve  (e.g. para 0052, fig. 4, bore/cavity 301) comprising: a sleeve body having a front element having a first aperture, a back element having a second aperture, at least one side element (e.g. Figs 3-4, 9-10), and a but fails to disclose having a first interface integrated into the back element of the sleeve body configured to communicate with a second interface integrated into the wearable device; and [a plurality of] sensor[s] integrated into the removable sleeve, wherein the [plurality of] sensor[s] communicates sensor readings to the wearable device through the first interface integrated into the sleeve body; wherein the plurality of sensors include at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the 4user's ear canal and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element.  

Fraden teaches a similar device having a removable sleeve (e.g. fig. 2 “plug 1”) a first interface integrated into the back element of the sleeve body configured to communicate with a second interface integrated into the wearable device (e.g. Para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” – please note that the claim does not disclose what the first interface is and how it operates. Therefore, the examiner understands that any connection between the sensor with the earpiece would include a first and a second interface, plurality of]sensors integrated into the removable sleeve (e.g. temperature sensor 6, windows 5 (see para 0043 discussing windows 5 allow for obtaining photo-plethysmographic signals for further data processing to compute the arterial blood oxygenation, arterial pressure), wherein the sensor communicates sensor readings to the wearable device through the first interface integrated into the sleeve body (e.g. Para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.”); wherein the [plurality of] sensor[s] includes at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the user's ear canal (e.g. fig. 2, sensor 6) and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element (e.g. fig. 2, para 0043 discussing windows 5… for obtaining the photo-plethysmographic signals for further data processing to compute the arterial blood oxygenation, arterial pressure”, temperature sensor positioned on plug 1, window 5 is positioned extension 3. The two are considered to be distal). This allows the device to provide monitoring physiological variables of a patient and in particular to a device for monitoring arterial pulse oximetry and temperature from an ear canal using multiple types of vital signs  it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Smith with the teachings of Fraden to provide monitoring physiological variables of a patient and in particular to a device for monitoring arterial pulse oximetry and temperature from an ear canal using multiple types of vital signs instead of receiving such information from many individual sensing devices attached to the patient.     
Smith as modified by Fraden teaches the limitations above. Although Smith teaches having two sensors to measure the core body temperature, it fails to explicitly disclose providing a plurality of sensors. 
Uenishi discloses a similar sensing device to capture physiological data of a human from the external ear part of a human body (para 0042, figs 1-11). Uenishi’s device shows that it is known to provide a sensing part having a plurality of sensors (figs. 11, 13, paras 0230-0232) within the ear canal of the patient to capture various data parameters (Figs 2A-2G).  This allows the sensing part to be in contact with the external auditory mean (fig. 2A, para 0206) to sense physiological data. 

Regarding claim 8, modified Smith renders the removable sleeve of claim 7 obvious as recited hereinabove, Fraden discloses wherein the first interface provides for powering the sensor from the wearable device (e.g. para 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” The examiner understands that power could be transmitted to the sensor via the same wires which are used to transmit the measured data).  

Regarding claim 9, modified Smith renders the removable sleeve of claim 7 obvious as recited hereinabove, Smith wherein the removable sleeve is a removable earpiece sleeve (e.g. abstract, fig. 10).

Regarding claim 10, modified Smith renders the removable sleeve of claim 7 obvious as recited hereinabove, Fraden discloses wherein the sensor is a physiological sensor (e.g. para 0001, “temperature sensor 6”).  

Regarding claim 11, modified Smith renders the removable sleeve of claim 10 obvious as recited hereinabove, Fraden discloses wherein the sensor is positioned along the tubular element (e.g. fig. 2 showing sensor 6 positioned “along” the tubular element which is considered to be the shape of the plug 1).   

Regarding claim 16, Smith discloses a removable earpiece sleeve sized and shaped for attaching over a wireless earpiece (e.g. para 0052, fig. 4, bore/cavity 301), the wireless earpiece having a distal end and a proximal end (e.g. Figs 3-4), the removable earpiece sleeve comprising: a removable earpiece sleeve body comprised of a flexible material and sized and shaped to define a cavity for positioning the wireless earpiece within (e.g. Figs 3-4 para 0013 “a sleeve for a hearing aid or the like comprises a layer of resilient material configured to cover at least a portion of a hearing aid”); the removable earpiece sleeve body having a distal end and a proximal end, wherein the distal end has an opening configured to receive the wireless earpiece into the cavity  (e.g. figs 3-4), wherein the removable earpiece sleeve body stretches but fails to disclose a plurality of sensors integrated into the removable earpiece sleeve body wherein the plurality of sensors communicate sensor readings to the wearable device through a first interface integrated into the removable earpiece sleeve body.  
Fraden teaches a similar removable earpiece sleeve sized and shaped for attaching over a wireless earpiece (e.g. fig. 2 “plug 1”) [a plurality of] sensor[s] integrated into the removable earpiece sleeve body (e.g. Fig. 2, para 0044 “temperature sensor 6/22”, Fig. 2 showing that the sensor is positioned on the removable earpiece sleeve body (plug 1)., fig. 2, para 0043, “Windows 5 typically consist of three windows (only two are visible in FIG. 1). Two of them emit light rays 14 from first and second windows 32 and 33 and one receives reflected rays 15 through a third window 34 as in FIG. 2. This assembly contains all components required for obtaining the photo-plethysmographic signals for further data processing to compute the arterial blood oxygenation, arterial pressure, etc.”) wherein the [plurality of] sensor[s] communicate sensor readings to the wearable device through a first interface integrated into the removable earpiece sleeve body (e.g. Paras 0043, 0045 “Wires 10 and 16 make the respective electrical contacts with walls of receptacle 11 and pin 12. In turn, receptacle 11 and pin 12 make contacts with circuit board 20.” – please note that the “first interface”, while the pin 12 which makes contact with the circuit board 20 is considered to be the “second wherein the [plurality of] sensor[s] includes at least a first sensor integrated into the tubular element of the removable earpiece sleeve body for fitting within the user's ear canal (e.g. fig. 2, sensor 6) and a second sensor integrated into the removable earpiece sleeve body at a position distal to the tubular element (e.g. fig. 2, para 0043 discussing windows 5… for obtaining the photo-plethysmographic signals for further data processing to compute the arterial blood oxygenation, arterial pressure”, temperature sensor positioned on plug 1, window 5 is positioned extension 3. The two are considered to be distal). This allows the device to provide monitoring physiological variables of a patient and in particular to a device for monitoring arterial pulse oximetry and temperature from an ear canal using multiple types of vital signs instead of receiving such information from many individual sensing devices attached to the patient (e.g. para 0001-0002). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the disclosure of Smith with the teachings of Fraden to provide monitoring physiological variables of a patient and in particular to a device for monitoring arterial pulse oximetry and temperature from an ear canal 
Smith as modified by Fraden teaches the limitations above. Although Smith teaches having two sensors to measure the core body temperature, it fails to explicitly disclose providing a plurality of sensors. 
Uenishi discloses a similar sensing device to capture physiological data of a human from the external ear part of a human body (para 0042, figs 1-11). Uenishi’s device shows that it is known to provide a sensing part having a plurality of sensors (figs. 11, 13, paras 0230-0232) within the ear canal of the patient to capture various data parameters (Figs 2A-2G).  This allows the sensing part to be in contact with the external auditory mean (fig. 2A, para 0206) to sense physiological data. 

Regarding claim 17, modified Smith renders the removable earpiece sleeve of claim 16 obvious as recited hereinabove, wherein the plurality of sensors include a physiological sensor (e.g. para 0001, “temperature sensor 6”).    

Claims 12-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Smith as applied to claims 1-5, 7-11, and 16-17 above, and further in view of U.S. Patent Publication Number US20170112671A1 granted to Goldstein.
Regarding claims 12, modified Smith render the claims 10 obvious as recited hereinabove, but fails to disclose wherein the plurality of sensors include a bone conduction microphone.  Goldstein teaches an earpiece having a plurality of sensors to capture data from 

Regarding claims 13, modified Smith render the claims 10 obvious as recited hereinabove, but fails to disclose wherein the plurality of sensors include a gyroscope.  Goldstein teaches an earpiece having a plurality of sensors to capture data from the ear canal of a human body (para 0056). Goldstein teaches that it is known to capture various parameters from the ear canal of a user since the ear canal makes for an excellent location to interface with a multimodality biometric, environmental, neurological and acoustic sensor and communications array (para 0056). The teachings of Goldstein further teaches using gyroscope to detect motion of the user. Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Smith with the 

Regarding claims 14, modified Smith renders the removable sleeve of claim 1 obvious as recited hereinabove, but fails to disclose wherein the plurality of sensors include a bone conduction microphone.  Goldstein teaches an earpiece having a plurality of sensors to capture data from the ear canal of a human body (para 0056). Goldstein teaches that it is known to capture various parameters from the ear canal of a user since the ear canal makes for an excellent location to interface with a multimodality biometric, environmental, neurological and acoustic sensor and communications array (para 0056). The teachings of Goldstein further teaches harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction (para 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Smith as modified by Fraden and Uenishi with the teachings of Goldstein to provide the predictable result of harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction.


Regarding claims 15, modified Smith render the claims 11 obvious as recited hereinabove, but fails to disclose wherein the plurality of sensors include a gyroscope.  Goldstein teaches an earpiece having a plurality of sensors to capture data from 

Regarding claim 18, modified Smith renders the removable earpiece sleeve of claim 16 obvious as recited hereinabove but fails to disclose wherein the plurality of sensors include a bone conduction microphone.  Goldstein teaches that it is known to capture various parameters from the ear canal of a user since the ear canal makes for an excellent location to interface with a multimodality biometric, environmental, neurological and acoustic sensor and communications array (para 0056). The teachings of Goldstein further teaches harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction (para 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Smith with the teachings of Goldstein to provide the predictable result of harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction.

Regarding claim 19, modified Smith renders the removable earpiece sleeve of claim 16 obvious as recited hereinabove but fails to disclose wherein the plurality of sensors include a gyroscope. Goldstein teaches that it is known to capture various parameters from the ear canal of a user since the ear canal makes for an excellent location to interface with a multimodality biometric, environmental, neurological and acoustic sensor and communications array (para 0056). The teachings of Goldstein further teaches harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction (para 0057). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of modified Smith with the teachings of Goldstein to provide the predictable result of harvesting and capturing acoustical energy since the ear canal provides an optimal location for monitoring internal sounds, such as heartbeat, breathing rate, and mouth motion, and one's own voice via bone conduction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842. The examiner can normally be reached M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792